 
 
small black framed ball logo [logoframedsm.jpg]
EXHIBIT 10.1
 
Certain portions of the exhibit, EX-10.1, have been omitted based upon a request
for confidential treatment.  The non-public information has been filed with the
Commission.

 
 
Memorandum

--------------------------------------------------------------------------------




DATE


TO:                          [NAME}


FROM:                   R. David Hoover


SUBJECT:
Acquisition-Related, Special Incentive Plan

 
Metal Beverage Packaging, Americas





I am pleased to advise you that you have been selected to participate in the
referenced Acquisition-Related, Special Incentive Plan (“Plan”). This program is
available only to selected executives and senior managers who are in a position
to impact significantly the successful integration of the four recently acquired
AB InBev plants into our business or to enhance and sustain the success of our
other business units while the integration efforts proceed.


The terms of the Plan are as follows:


1.           (a)           Payment Contingent. Except as provided otherwise by
paragraph 4 below, this Plan will pay you an amount of money determined in
accordance with the provisions of paragraph 2 below, if (and only if) (i) the
Company’s Metal Beverage Packaging, Americas Division exceeds the Threshold EBIT
Goal or the Threshold Cash Flow Goal for a Performance Period (as such terms are
defined in paragraphs 1(b) and 1(c) below), and (ii) you are continuously
employed full time by the Company from the effective date of this Plan,
October 1, 2009, until the close of such Performance Period in your current
position or another position eligible for inclusion in this Plan. If the
Company’s Metal Beverage Packaging, Americas Division exceeds the Threshold EBIT
Goal and the Threshold Cash Flow Goal for none of the Performance Periods, or if
you are not continuously employed full time by the Company as provided above
from October 1, 2009, until the close of a Performance Period for which the
Company’s Metal Beverage Packaging, Americas Division exceeds the Threshold EBIT
Goal or the Threshold Cash Flow Goal, you will not be paid any amount of money
pursuant to this Plan, unless paragraph 4 below expressly provides otherwise.


(b)           Performance Periods Defined.


(i)           The term “Performance Period” means the Fifteen-Month Performance
Period, the Twenty-Seven Month Performance Period, or the Thirty-Nine Month
Performance Period as hereafter defined;


(ii)           The term “Fifteen-Month Performance Period” means the period that
begins on October 1, 2009, and that ends on December 31, 2010;


(iii)           The term “Twenty-Seven Month Performance Period” means the
period that begins on January 1, 2011, and that ends on December 31, 2011; and

 
Page 1 of 6

--------------------------------------------------------------------------------

 
EXHIBIT 10.1 (continued)





(iv)           The term “Thirty-Nine Month Performance Period” means the period
that begins on January 1, 2012, and that ends on December 31, 2012.


(c)           Cumulative EBIT and Cash Flow Defined.


(i)           “Cumulative EBIT” means, with respect to any Performance Period,
the cumulative earnings before interest and taxes of the Company’s Metal
Beverage Packaging, Americas Division for such Performance Period (including,
without limitation, expenses for this Plan and any other similar or dissimilar
compensation arrangement). Such amount will exclude all interest and provisions
for taxes based on income and without giving effect to any extraordinary gains
or losses, or gains or losses from sales of assets other than inventory sold in
the ordinary course of business, all as determined in accordance with generally
accepted accounting principles and as included in the audited financial
statements of the Company and its consolidated subsidiaries for such Performance
Period; and


(ii)           “Cumulative Cash Flow” means, with respect to any Performance
Period, Cumulative EBIT for such Performance Period as defined in
paragraph 1(c)(i) above with the following additions and deductions: (a) add an
amount equal to the cumulative charges for depreciation and amortization of the
Company’s Metal Beverage Packaging, Americas Division for such Performance
Period, (b) add an amount equal to the cumulative decreases in working capital
of the Company’s Metal Beverage Packaging, Americas Division in such Performance
Period, (c) deduct an amount equal to the cumulative capital expenditures
(including cash rationalization costs, net of any cash tax benefits) of the
Company’s Metal Beverage Packaging, Americas Division for such Performance
Period, and (d) deduct an amount equal to the cumulative increases in working
capital of the Company’s Metal Beverage Packaging, Americas Division in such
Performance Period, all as determined in accordance with generally accepted
accounting principles and as included in the audited financial statements of the
Company and its consolidated subsidiaries for such Performance Period.


(iii)           The Ball Corporation Chief Financial Officer shall make all
determinations related to the final EBIT and Cash Flow calculations under this
Plan.


2.           Special Incentive Plan Award Opportunity and Performance Goals


(a)           For the Thirty-Nine Month Performance Period your award
opportunity (“Special Incentive Factor”) is [xx] percent of your average annual
base salary earned in calendar years 2010, 2011 and 2012. Actual awards
(including interim awards) under this Plan may range from zero to 150 percent of
your Special Incentive Factor and are based on achievement of performance goals
for the Company’s Metal Beverage Packaging, Americas Division as outlined below:

 
Page 2 of 6

--------------------------------------------------------------------------------

 
EXHIBIT 10.1 (continued)





Cumulative Performance Goals
($ millions)



 
15-Month
Performance
Period Ending
December 31, 2010
27-Month
Performance
Period Ending
December 31, 2011
39-Month
Performance
Period Ending
December 31, 2012
Performance Measure
Threshold
Target
Maximum
Threshold
Target
Maximum
Threshold
Target
Maximum
 
Confidential Information1
Confidential Information
Confidential Information
Cumulative EBIT
*****
*****
*****
*****
*****
******
*****
*****
*****
Cumulative Cash Flow
*****
*****
*****
*****
*****
*****
*****
*****
*****
                   

1
Portions of the exhibit have been omitted pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  The omissions have
been indicated by asterisks (“*****”) and the omitted text has been filed
separately with the Securities and Exchange Commission.



The cumulative Performance Goals are based on the financial goals of the Metal
Beverage Packaging, Americas Division measured from October 1, 2009, to the end
of the Performance Period.


Depending upon actual cumulative performance for each of the Performance Periods
above, interim awards may be made at the end of each Performance Period as
follows:


Percentage of Special Incentive Factor Awarded Based on
Actual Cumulative Performance During Performance Periods



 
15-Month
Performance
Period Ending
December 31, 2010
27-Month
Performance
Period Ending
December 31, 2011
39-Month
Performance
Period Ending
December 31, 2012
Percent of Special Incentive Factor Awarded
Threshold
Target
Maximum
Threshold
Target
Maximum
Threshold
Target
Maximum
 
Confidential Information3
Confidential Information
Confidential Information
Based upon Cumulative EBIT
*****
*****
*****1
*****
*****2
*****1
*****
*****2
*****2
Based upon Cumulative Cash Flow
*****
*****
*****1
*****
*****2
*****1
*****
*****2
*****2
                   



1
Payments at the end of the 15-Month and 27-Month Performance Periods will be
limited to no more than target payments. Amounts which are payable for
performance in excess of target performance are calculated and payable only on
the basis of cumulative performance for the 39-month Performance Period.

2
Minus awards, if any, previously made under this Special Incentive Plan.

3
Portions of the exhibit have been omitted pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  The omissions have
been indicated by asterisks (“*****”) and the omitted text has been filed
separately with the Securities and Exchange Commission.


 
Page 3 of 6

--------------------------------------------------------------------------------

 
EXHIBIT 10.1 (continued)





For each Performance Period, if actual performance under each measure is greater
than Threshold Performance, but is less than Target Performance, awards shall be
calculated pursuant to the table above, determined on a straight line
interpolation between Threshold Performance and Target Performance levels. For
the Thirty-Nine Month Performance Period only, if actual performance under each
measure is greater than Target Performance, but is less than Maximum
Performance, awards shall be calculated pursuant to the table above, determined
on a straight line interpolation between Target Performance and Maximum
Performance levels.


Payment of amounts earned under this Plan with respect to any Performance Period
shall take place on or before March 15 of the calendar year next following the
close of such Performance Period.


3.           Payment Contingent on Continued Service with the Company. Except to
the extent otherwise expressly provided by paragraph 4, in order to be eligible
to receive an award under this Plan, you must be employed full time by the
Company from the date you begin participating in the Plan, until the close of
the Performance Period in respect of which the payment is to be made. If your
full-time employment by the Company terminates for any reason before the close
of the Performance Period in respect of which a payment is to be made pursuant
to any of the preceding paragraph, then, except to the extent otherwise
expressly provided by paragraph 4 below, upon such termination of employment you
shall relinquish any right to be paid any money that would otherwise thereafter
be paid to you pursuant to this Plan in respect of such Performance Period.


4.           Exception for Certain Terms of Service during Performance Period.
If, before the close of the Thirty-Nine Month Performance Period, you cease to
be continuously employed full time by the Company by reason of early or normal
retirement, as defined in the applicable Company pension plan in which you
participate, or for any other reason (including, but not limited to, by reason
of your being transferred to a position not eligible for inclusion in this Plan)
except for (a) cause, or (b) your voluntary termination of employment, then, the
Company will pay you (or your Beneficiary, in the case of your death) the amount
of money which would have been paid to you pursuant to paragraph 2 if your
full-time employment and participation in the Plan had continued until the close
of the Thirty-Nine Month Performance Period, multiplied by a fraction the
numerator of which shall be the number of full months of continuous full-time
employment that you actually served during the Thirty-Nine Month Performance
Period, and the denominator of which shall be Thirty-Nine months. Any money
payable pursuant to the preceding sentence shall be paid at the same time, on
the same terms, and subject to the same conditions that would have applied if
your full-time employment and participation in the Plan had continued until the
close of the Thirty-Nine Month Performance Period.


5.           Withholding. All amounts of money that are payable pursuant to this
Plan shall be subject to the withholding of such amounts as the Company may, in
its sole discretion, determine are required to be withheld or collected under
the laws or regulations of any governmental authority, whether federal, state,
or local and whether domestic or foreign.


6.           Administration, Interpretation, and Construction. The terms and
conditions of the Plan shall be administered, interpreted, and construed by the
Human Resources Committee of the Board of Directors of the Company (“Human
Resources Committee”) or its designated administrator of the Plan, whose
decisions shall be final, binding, and conclusive. Without limiting the
generality of the foregoing, any determination as to whether or not your
employment has been terminated for cause, or has been terminated voluntarily by
you, or whether you have

 
Page 4 of 6

--------------------------------------------------------------------------------

 
EXHIBIT 10.1 (continued)





transferred to a position not eligible for participation, shall be made in the
good faith but otherwise absolute discretion of the Human Resources Committee or
its designated administrator of the Plan.


7.           No Employment Rights. No provision of the Plan shall confer upon
you any right to continue in the employ of the Company or any subsidiary of the
Company, or shall in any way affect the right and power of the Company or any
subsidiary of the Company to terminate your employment at any time for any
reason or no reason, or shall impose upon the Company or any subsidiary of the
Company, any liability not expressly provided for in the Plan if your employment
is so terminated.


8.           Rights Not Transferable. No rights under this Plan, contingent or
otherwise, shall be assignable or transferable other than to a “Beneficiary” (as
hereafter defined) upon your death, either voluntarily, or, to the full extent
permitted by law, involuntarily, by way of encumbrance, pledge, attachment,
levy, or charge of any nature. Any attempt to transfer, assign, encumber,
pledge, attach, levy upon, or charge any rights under the Plan, other than to a
Beneficiary in the event of your death, shall be null, void, and of no force or
effect and, in the event of any such attempt, the Human Resources Committee may
terminate your participation in the Plan. For this purpose, a “Beneficiary”
shall mean a person or entity (including a trust or estate), designated in
writing by you on the attached form or similar document to whom amounts that
would have otherwise been made to you shall pass in the event of your death. If
no such person or entity has been so designated, or if no person or entity so
designated is alive or in existence at the time any amount becomes payable
pursuant to this Plan, your “Beneficiary” shall mean the legal representative of
your estate.


9.           Successors and Mergers, Consolidation or Change in Control. The
terms and conditions of this Plan shall inure to the benefit of and bind you and
the Company, its successors, assignees and personal representatives. If a change
in control should occur, then the rights and obligations created hereunder shall
be the rights and obligations of the acquirer or successor corporation.


10.           Employment or Failure Eligibility to Participate Not Guaranteed.
Nothing contained in this Plan nor any action taken hereunder shall be construed
as a contract of employment or as giving you any right to be retained in the
employ of the Company. Designation as a Participant may be revoked at any time.


Finally, this Plan provides you the opportunity to earn special incentive
compensation on the terms and conditions set forth above. I am very pleased that
you have been chosen to participate in this Special Incentive Plan and am
confident that you will have a significant impact on our Company’s success.

 
Page 5 of 6

--------------------------------------------------------------------------------

 
EXHIBIT 10.1 (continued)





BALL CORPORATION


Designation of Beneficiary under Acquisition-Related Special Incentive Plan


I hereby designate the following person or entity as my Beneficiary to receive
any amount of money that may be paid after my death pursuant to my
Acquisition-Related, Special Incentive Plan dated as of       :


Primary Beneficiary:                                   

 
Contingent Beneficiary, if primary beneficiary is not alive or in existence at
the time any amount is to be paid pursuant to such Plan:


                                             

 
I hereby revoke any previous designation of such a Beneficiary that I may have
made.


I understand that:


1.           The foregoing designation of Beneficiary is subject to acceptance
in writing by the Executive Vice President, Administration, of the Company, and
may be revoked by me at any time without the consent of any person or entity
designated above, in a signed writing delivered to the Executive Vice President,
Administration, of the Company; and


2.           If (a) such designation is not accepted in writing by the Executive
Vice President, Administration, of the Company, or (b) no Beneficiary has been
designated by me above, or (c) no beneficiary designated above is alive or in
existence at the time any amount becomes payable pursuant to the aforementioned
Plan after my death, then for purposes of such Plan my Beneficiary will be the
legal representative of my estate.




Dated:
                            Signed:                                                                           





--------------------------------------------------------------------------------





For Executive Vice President, Administration, of the Company:




Designation of Beneficiary:
¨
accepted
Date:                                                        
 
¨
rejected
 



By:
   

Executive Vice President, Administration

 
 
Page 6 of 6
